In a negligence action to recover damages for personal injuries, etc., the plaintiffs appeal from a judgment of the Supreme Court, Kings County (Shaw, J.), entered September 13, 1993, which, upon a jury verdict finding that the defendants were not at fault in the happening of the accident, is in favor of the defendants and against them.
Ordered that the judgment is affirmed, with costs.
We find unpersuasive the plaintiffs’ contention that the jury’s verdict was against the weight of the evidence. The individual defendant, who operated one of the vehicles involved in the accident, presented an adequate and reasonable explanation for the rear-end collision with the plaintiff’s vehicle (see, e.g., Torrillo v Command Bus Co., 206 AD2d 520; Varsi v Stoll, 161 AD2d 590). While the trial testimony consisted of conflicting factual accounts regarding the manner in which the accident occurred, the jury’s fact-finding determination is entitled to great deference (see, Torrillo v Command Bus Co., supra). Upon our review of the entire record, we conclude that the verdict is supported by a fair interpretation of the evidence and should not be disturbed (see, e.g., Varsi v Stoll, supra; see generally, Nicastro v Park, 113 AD2d 129).
*544The plaintiffs’ remaining contention is unpreserved for appellate review (see, De Long v County of Erie, 60 NY2d 296) and, in any event, is without merit. Sullivan, J. P., O’Brien, Thompson and Santucci, JJ., concur.